oRiaDmAL                                                  12/15/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0486


                                       OP 20-0486


 MARK McLEAN THOMPSON,
                                                                       FILED
                                                                       DEC 1 5 2020
               Petitioner,
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana
        v.
                                                                   ORDER
 FIRST JUDICIAL DISTRICT COURT,Lewis and
 Clark County, the Honorable Mike Menahan,
 Presiding Judge,

               Respondent.

       Petitioner Mark McLean Thompson asks this Court to exercise supervisory control
over the First Judicial District in Lewis and Clark County Cause No. ADC-2019-561.
Thompson requests that we reverse the District Court's Order denying his motion for
in camera review of J. Doe's medical records. The State of Montana and Doe filed
responses objecting to Thompson's petition.
       Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M.R. App. P. 14(3)(a)-(c). This Court is reluctant to exercise supervisory control.
Potter y. Dist. Court ofthe Sixteenth Judicial Dist, 266 Mont. 384, 388, 850 P.2d 1319,
1322(1994).
      Thompson moved the District Court to compel Doe's disclosure of her medical
records for an in camera review. Thompson based his motion on § 46-15-322(5), MCA,
which provides:
       Upon motion showing that the defendant has substantial need in the
       preparation of the case for additional material or information not otherwise
       provided for and that the defendant is unable, without undue hardship, to
       obtain the substantial equivalent by other means, the court, in its discretion,
       may order any person to make it available to the defendant.

The State has provided Thompson the results of Doe's medical examination from the day
of the incident in question. The examination revealed the presence of prescription
medications and alcohol in Doe's system and indicated that Doe suffers from
post-traumatic stress disorder(PTSD)due to an unrelated prior abuse.
       Thompson represents that he has retained Dr. William Stratford as an expert
physician who may testify that victims suffering from PTSD may perceive events that are
actually benign as "threatening, forceful, non-consensual or otherwise harmfirl."
Thompson represents that Dr. Stratford may also testify that "this dynamic is substantially
exacerbated when mind-altering drugs are combined with significant alcohol use."
Thompson asserts that he needs Doe's medical records so Dr. Stratford can evaluate Doe's
medical history and determine whether her prior trauma, combined with alcohol and
prescription drug use, affected her ability to perceive and recollect the incident in question.
       The District Court denied the motion on the grounds that Thompson had not
demonstrated a substantial need for the requested records because he has access to other
substantially equivalent information with which to mount a defense. The District Court
noted that since Thompson has already received records from the day of the incident,
"Thompson will have the ability to question [Doe], the medical providers and law
enforcement officers to detennine her ability to 'accurately perceive and recall the events
during the incident in question."' The District Court concluded that "[m]ere speculation
that the records may lead to exculpatory evidence is insufficient to justify his request" for
in camera review.
       Thompson asserts supervisory control is appropriate because the District Court
committed a mistake of law by denying his motion. Thompson argues the District Court
is required to conduct an in camera review of the requested records in order to balance

                                              2
Thompson's right to receive exculpatory evidence against Doe's constitutional right to
privacy in medical information.
      The parties do not dispute that Doe's medical records "are quintessentially 'private'
and deserve the utmost constitutional protection." State v. Nelson, 283 Mont. 231, 242,
941 P.2d 441, 448 (1997). An in camera review is the necessary and proper means to
balance an accused's due process rights with other compelling interests, including privacy
rights of third parties. City ofBozeman v. McCarthy, 2019 MT 209, ¶14, 397 Mont. 134,
447 P.3d 1048. But before there is even a basis for the court to conduct a balancing test
via in camera review, Thompson must first show a substantial need for the records. In this
case, the District Court found that Thompson had not made that showing because of the
records he already had from the day of the incident which documented Doe's prior trauma
and the prescription drugs and alcohol which were in her system at that time, which
provided him the basis to question Doe, the medical providers, and law enforcement to
assess her ability to accurately perceive and recall the events during the incident in
question.
       We are not convinced the District Court is proceeding under a mistake of law.
Absent a threshold showing ofsubstantial need,the District Court is not required to conduct
an in camera review. Since the District Court did not proceed under a mistake of law by
denying Thompson's motion, supervisory control is not appropriate in this case.
      Therefore,
      IT IS ORDERED that the petition for a writ of supervisory control is DENIED.
      The Clerk is directed to provide notice of this Order to all counsel of record in
Lewis and Clark County Cause No. ADC-2019-561 and to the Honorable Mike Menahan,
presiding.
      Dated this   i 5--   day of December,2020.



                                                              Chief Justice


                                            3
    Justices




4